Name: Commission Regulation (EC) No 1282/97 of 2 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  economic policy;  prices;  agri-foodstuffs
 Date Published: nan

 No L 175/ 12 PEN"! Official Journal of the European Communities 3 . 7 . 97 COMMISSION REGULATION (EC) No 1282/97 of 2 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Articles 3 (3) and 4 (9) thereof, Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201 /96 as regards the system of production aid for products processed from fruit and vegetables (2) fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201 /96 set the criteria for fixing the minimum price and the amount of the production aid respectively, whereas Article 5 of that Regulation introduces a guarantee threshold beyond which the aid is reduced; whereas, therefore , the minimum price and the production aid for the 1997/98 marketing year should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION : Article 1 For the 1997/98 marketing year: (a) the minimum price referred to in Article 3 of Regula ­ tion (EC) No 2201 /96 shall be ECU 26,755 per 100 kg net from the producer for peaches intended for the production of peaches in syrup and/or natural fruit juice , (b) the production aid referred to in Article 4 of that Regulation shall be ECU 8,128 per 100 kilograms net for peaches in syrup and/or natural fruit juice . Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . V) OJ No L 78 , 20 . 3 . 1997, p. 14 .